SEVENTH AMENDMENT TO 2005 CREDIT FACILITY
 
THIS SEVENTH AMENDMENT TO 2005 CREDIT FACILITY AGREEMENT (this "Amendment") is
made as of December 3, 2007, by and among Calypte Biomedical Corporation, a
Delaware corporation ("Issuer"), and Marr Technologies, BV, a limited liability
company established in the Netherlands ("Purchaser"). Unless otherwise defined
herein, all capitalized terms used herein shall have the meanings given to them
in the Credit Facility referred to below.
 
WHEREAS, Issuer and Purchaser are parties to the 2005 Credit Facility Agreement
dated as of April 4, 2005, Amendment to 2005 Credit Facility dated as of
November 30, 2005, Second Amendment to 2005 Credit Facility dated as of February
22, 2006, Third Amendment to 2005 Credit Facility dated as of July 6, 2006,
Fourth Amendment to 2005 Credit Facility dated as of December 22, 2006, Fifth
Amendment to 2005 Credit Facility dated as of February 6, 2007, and Sixth
Amendment to 2005 Credit Facility dated as of March 21, 2007 (collectively, the
"Credit Facility"); and
 
WHEREAS, the Issuer has agreed that if the Purchaser immediately exercises all
of the currently outstanding warrants issued to it by the Issuer to purchase an
aggregate of 8,482,292 shares of Common Stock, as more particularly described on
Schedule A, attached hereto, and delivers to the Issuer the aggregate exercise
price for such warrants of $610,725.01 by wire transfer of immediately available
funds no later than Wednesday, December 5, 2007, then, and only then, will the
Issuer agree, for a period of one (1) year from the date of this Amendment (the
“Term”), to give the Purchaser the right to convert the principal amount of the
Notes then outstanding together with any accrued and unpaid interest thereunder
into shares of common stock of the Issuer (the “Common Stock”) at the conversion
price of $0.16 per share (the “Conversion Price”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Issuer and Purchaser agree as follows:
 
1. A new Section IV is hereby added to the Credit Facility to read in its
entirety as follows:
 
"IV. Conversion.
 
a. At the Option of the Purchaser: During the Term, all or any portion of the
principal amount of the Notes then outstanding issued hereunder together with
any accrued and unpaid interest thereunder shall be convertible into shares of
Common Stock at the Conversion Price, at the option of the Purchaser, at any
time and from time to time. The Purchaser may effect conversions under this
Section IV.a., by delivering to the Issuer a conversion notice, in the form
attached hereto as Exhibit A (the “Conversion Notice”), together with a
schedule, in the form of Schedule 1 attached hereto (the “Conversion Schedule”).
 
b. At the Option of the Issuer. The Issuer may deliver a written notice (an
“Issuer Conversion Notice”) to the Purchaser within five days after any day
(such day, the “Test Date”) on which the conditions in (i), (ii) and (iii) below
shall be satisfied, stating its irrevocable election to convert at the
Conversion Price of all (but not less than all) of the outstanding principal
amount of this Note, provided that: (i) the VWAP (as defined below) for each of
the 20 consecutive trading days prior to the Test Date is greater than the price
per share derived by multiplying the Conversion Price by the number two (2),
(ii) the average daily trading volume of the Common Stock during the entire
period referred to in clause (i) of this Section IV.b. shall be at least 450,000
shares, and (iii) no Event of Default shall exist. Notwithstanding anything to
the contrary set forth in this Note, the Purchaser shall have the right to
nullify such Issuer Conversion Notice if any of the conditions set forth in this
Section IV.b. shall not have been met on each date during the entire period
referred to in clause (i) above. The Issuer covenants and agrees that it will
honor all Conversion Notices tendered from the time of delivery of the Issuer
Conversion Notice through 5:00 p.m. (Pacific Standard Time) on the trading day
prior to the Issuer Conversion Date. For purposes of this Amendment, “VWAP”
means, with respect to any date of determination, the daily volume weighted
average price (as reported by Bloomberg using the VAP function) of the Common
Stock on such date of determination, or if there is no such price on such date
of determination, then the daily volume weighted average price on the date
nearest preceding such date.
 

--------------------------------------------------------------------------------


 
c. Mechanics of Conversion. The number of shares of Common Stock issuable upon
any conversion hereunder shall equal the outstanding principal amount of this
Note to be converted, divided by the Conversion Price on the Conversion Date (or
the Issuer Conversion Date), plus (if indicated in the applicable Conversion
Notice or the Issuer Conversion Notice) the amount of any accrued but unpaid
interest on this Note through the Conversion Date (or the Issuer Conversion
Date), divided by the Conversion Price on the Conversion Date (or the Issuer
Conversion Date).
 
The Issuer shall promptly issue or cause to be issued and cause to be delivered
to or upon the written order of the Purchaser and in such name or names as the
Purchaser may designate a certificate for the shares issuable upon such
conversion. The Purchaser, or any person so designated by the Purchaser to
receive shares, shall be deemed to have become holder of record of such shares
as of such Conversion Date (or the Issuer Conversion Date). The Purchaser shall
not be required to deliver the original Note in order to effect a conversion
hereunder. Execution and delivery of the Conversion Notice shall have the same
effect as cancellation of the Note and issuance of a new Note representing the
remaining outstanding principal amount.
 
d. Expiration of Conversion. At the end of the Term, this Article IV will
automatically expire without the need for any additional action on the part of
either the Issuer or the Purchaser or amendment of the Credit Facility.”
 
2

--------------------------------------------------------------------------------


 
2. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Delaware, without regard to the conflicts of laws
principles of the State of Delaware.
 
3. Miscellaneous. Neither this Amendment nor any provision hereof may be
changed, waived discharged or terminated orally, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought. This Amendment shall be binding upon Issuer
and its successors and assigns, and all persons claiming under or through Issuer
or any such successor or assign, and shall inure to the benefit of and be
enforceable by Purchaser and its successors and assigns.
 
4. Execution. This Amendment may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing with the same
force and effect as if such facsimile signature page were an original thereof.
 
5. Effect of Amendment. Except for the amendment provided for herein, the Credit
Facility shall remain unchanged and in full force and effect.
 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Seventh Amendment to Credit Facility to be duly executed and delivered as of the
date first above written.
 

        CALYPTE BIOMEDICAL CORPORATION  
   
   
    By:    /s/ Roger I. Gale         Its: Chief Executive Officer         Date:
December 5, 2007




        MARR TECHNOLOGIES, BV  
   
   
    By:   /s/ C. Strik     C. Strik   Its: Director         Date: December 4,
2007

   
3

--------------------------------------------------------------------------------



EXHIBIT A
 
CONVERSION NOTICE
 
(To be Executed by the Purchaser in order to convert Notes)
 
The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of Calypte Biomedical Corporation, as of the
date written below. If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Issuer in accordance therewith. No fee will be
charged to the Purchaser for any conversion, except for such transfer taxes, if
any. All terms used in this notice shall have the meanings set forth in the
Note.
 

Conversion calculations:     Date to Effect Conversion       Principal amount of
Note owned prior to conversion       Principal amount of Note to be Converted  
    Principal amount of Note remaining after Conversion       Number of shares
of Common Stock to be Issued       Name of Investor       By:       Name:    
Title:

 
4

--------------------------------------------------------------------------------


 
Schedule 1
 
CONVERSION SCHEDULE
 
This Conversion Schedule reflects conversions made under the above referenced
Notes.
 
Dated:
Date of Conversion
Amount of Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion
           
 
                                                                           

 
5

--------------------------------------------------------------------------------


 